Title: To James Madison from William Harris Crawford, 5 February 1817
From: Crawford, William Harris
To: Madison, James



5th. Feby. 1817

The Secy. of the Treasury presents his respects to the President & informs that no efforts will be made to prevent the injustice to the State of Georgia unless it is brought before Congress by executive message.  The inclosed statement of the case is believed to be sufficient to shew the injustice of the act in question.
It is supposed that a message would not be so full in stating the case.
Perhaps some modification of the within sketch may meet your views if a message is determined upon.
